
	
		IIA
		110th CONGRESS
		2d Session
		S. J. RES. 29
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2008
			Mr. Wyden (for himself,
			 Mr. Enzi, Mr.
			 Wicker, Mr. Warner, and
			 Mr. Whitehouse) introduced the following
			 joint resolution; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		JOINT RESOLUTION
		Expressing Congressional support for the
		  goals and ideals of National Health Care Decisions Day.
	
	
		Whereas National Health Care Decisions Day is designed to
			 raise public awareness of the need to plan ahead for health care decisions
			 related to end-of-life care and medical decision-making whenever patients are
			 unable to speak for themselves and to encourage the specific use of advance
			 directives to communicate these important decisions;
		Whereas the Patient Self-Determination Act (42 U.S.C.
			 1395cc(f) et seq.) guarantees patients the right to information about their
			 rights under State law regarding accepting or refusing medical
			 treatment;
		Whereas it is estimated that only a minority of Americans
			 have executed advance directives, including those who are terminally ill or
			 living with life-threatening or life-limiting illnesses;
		Whereas advance directives offer individuals the
			 opportunity to discuss with loved ones in advance of a health care crisis and
			 decide what measures would be appropriate for them when it comes to end-of-life
			 care;
		Whereas the preparation of an advance directive would
			 advise family members, health care providers, and other persons as to how an
			 individual would want to be treated with respect to health care;
		Whereas to avoid any legal or medical confusion due to the
			 emotions involved in end-of-life decisions, it is in the best interest of all
			 Americans that each person over the age of 18 communicate his or her wishes by
			 creating an advance directive;
		Whereas the Conditions of Participation in Medicare and
			 Medicaid, section 489.102 of title 42, Code of Federal Regulations (as in
			 effect on the date of enactment of this resolution), require all participating
			 facilities to provide information to patients and the public on the topic of
			 advance directives;
		Whereas the Centers for Medicare & Medicaid Services
			 has recognized that the use of advance directives is tied to quality health
			 care and has included discussions of advance directives in the criteria of the
			 Physician Quality Reporting Initiative;
		Whereas establishing National Health Care Decisions Day
			 will encourage health care facilities and professionals as well as chaplains,
			 attorneys, and others to participate in a collective, nationwide effort to
			 provide clear, concise, and consistent information to the public about health
			 care decision-making, particularly advance directives; and
		Whereas as a result of National Health Care Decisions Day,
			 recognized on April 16, 2008, more Americans will have conversations about
			 their health care decisions, more Americans will execute advance directives to
			 make their wishes known, and fewer families and health care providers will have
			 to struggle with making difficult health care decisions in the absence of
			 guidance from the patient: Now, therefore, be it
		
	
		That Congress—
			(1)supports the goals
			 and ideals of National Health Care Decisions Day;
			(2)supports the goals
			 and ideals of advance care planning for all adult Americans;
			(3)encourages each
			 person in the United States who is over the age of 18 to prepare an advance
			 directive to assist his or her loved ones, health care providers, and others as
			 they honor his or her wishes;
			(4)calls upon all
			 members of Congress to execute such documents and discussions for themselves;
			 and
			(5)encourages health
			 care, civic, educational, religious, and for- and non-profit organizations to
			 encourage individuals to prepare advance directives to ensure that their wishes
			 and rights with respect to health care are protected.
			
